DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 08/22/2022, the following represents the changes from the previous claims: Claims 1, 2, 7, 9, and 14-18 were amended. Claims 1-22 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-3, 5, 6, 12, 13-15, 16, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Repins et al. (US Patent Publication 2018/0368355) in view of Pontes (US Patent Publication 2001/0047770), Peeples (US 6,237,531), and Tatsuno (US Patent Publication 2008/0216234).
	a. Regarding claim 1, Repins teaches a pet apparatus comprising a housing 1210 [supporting bed floor (210, 1210) [0060]] including internal walls 1360, 1287 forming a cavity [FIGS. 12-14], the internal walls including a plurality of apertures arranged in at least one row [supporting bed floor 1210 contains a pattern 1286 of through holes 1288. Each through hole 1288 extends through the supporting bed floor resting plain first side 1274 to and beyond the supporting bed floor resting plain second side 1376 [0061]]; and one or more panels disposed 200 within the cavity [detachable soft cover 200 is in removable communication with the supporting bed floor (210, 1210) [0068] FIG. 17]. 
Repins does not specifically teach each of the panels including at least one pocket configured to receive a toy or a treat. Pontes teaches one or more panels 10, 15 [a first flexible sheet 10 and a second flexible sheet 15 [0020]] including at least one pocket configured to receive a toy or a treat [pocket 40 is shown formed in first sheet 10 inside cavity 25. Pocket 40 has a passage 45 to permit the temporary placement of a favorite object, such as a bag of catnip (not shown) or a favorite object. Placement within pocket 35 is such that the animal can sense the presence of the favorite object through smell or touch but cannot remove the object. This heightens the animal's desire to find the favorite object and thus play with pet toy 5 [0026]] for the purpose of providing a pocket to permit temporary placement of a toy or treat such that the animal can sense the presence of the favorite object through smell or touch to heighten the animal's desire to find and thus play with the toy. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Repins to include one or more panels with at least one pocket configured to receive a toy or a treat as taught by Pontes because doing so would have provided a pocket to permit temporary placement of a toy or treat such that the animal can sense the presence of the favorite object through smell or touch to heighten the animal's desire to find and thus play with the toy. 
Repins in view of Pontes does not specifically teach a plurality of apertures to removably couple one or more panels with the housing. Peeples teaches a plurality of apertures 48 to removably couple one or more panels 54 with housing B [Openings 48 allow the mat to be secured to the platform 12, col. 3 line 13] for the purpose of providing a lightweight, portable pet bed with a plurality of apertures to allow an appropriate panel to be secured for the pet to lay on.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Repins in view of Pontes to include a plurality of apertures to removably couple one or more panels with the housing as taught by Peeples because doing so would have provided a lightweight, portable pet bed with a plurality of apertures to allow an appropriate panel to be secured for the pet to lay on. 
Repins in view of Pontes and Peeples does not specifically teach a plurality of toggles coupled with one or more panels, the toggles configured to be inserted into a plurality of apertures to removably couple the panels. Tatsuno teaches a plurality of toggles 20 coupled with one or more panels 120, toggles 20 configured to be inserted into a plurality of apertures 12-15 to removably couple the one or more panels [toggles 20 are attached at positions allowing them to engage with the holes 12 to 15 respectively formed at the four corners of a mat 160 [0139] FIG. 17] for the purpose of providing  bedding with a plurality of toggles fastened with string configured to be inserted into a plurality of apertures to removably couple the panels by means of the toggles to make the bedding more sturdy and comfortable to sleep on.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Repins in view of Pontes and Peeples to include  a plurality of toggles coupled with one or more panels, the toggles configured to be inserted into a plurality of apertures to removably couple the panels as taught by Tatsuno because doing so would have provided bedding with a plurality of toggles fastened with string configured to be inserted into a plurality of apertures to removably couple the panels by means of the toggles to make the bedding more sturdy and comfortable to sleep on. 
	b. Regarding claim 2, Repins in view of Pontes, Peeples, and Tatsuno teaches (references to Peeples) the pet apparatus of claim 1, wherein the one or more panels 54 are coupled with the housing [Openings 48 allow the mat to be secured to the platform 12, col. 3 line 13]. Repins in view of Pontes, Peeples, and Tatsuno teaches (references to Pontes) the pet apparatus of claim 1, wherein the one or more panels 10, 15 [a first flexible sheet 10 and a second flexible sheet 15 [0020]], when coupled with the housing, are layered on top of one another [FIGS. 1-3].
	c. Regarding claim 3, Repins in view of Pontes, Peeples, and Tatsuno teaches (references to Pontes) the pet apparatus of claim 1, wherein at least one pocket 40 [pocket 40 is shown formed in first sheet 10 inside cavity 25. Pocket 40 has a passage 45 to permit the temporary placement of a favorite object, such as a bag of catnip (not shown) or a favorite object. Placement within pocket 35 is such that the animal can sense the presence of the favorite object through smell or touch but cannot remove the object. This heightens the animal's desire to find the favorite object and thus play with pet toy 5 [0026]] includes at least one of a single pocket and a double pocket [several openings 30 to provide a challenge to the animal trying to retrieve an object contained within. The flexible material increases the difficulty of extraction of an object because pet toy 5 cannot be simply rolled about by the animal until the object falls out. The number of openings 30 also increases the challenge to the animal as it must make a decision from which one of the openings 30 to try to extract the object [0028]].
	d. Regarding claim 5, Repins in view of Pontes, Peeples, and Tatsuno teaches (references to Pontes) the pet apparatus of claim 3, wherein double pocket 40 [pocket 40 is shown formed in first sheet 10 inside cavity 25. Pocket 40 has a passage 45 to permit the temporary placement of a favorite object, such as a bag of catnip (not shown) or a favorite object. Placement within pocket 35 is such that the animal can sense the presence of the favorite object through smell or touch but cannot remove the object. This heightens the animal's desire to find the favorite object and thus play with pet toy 5 [0026]] includes a first flap forming a first opening and a second flap forming a second opening facing a direction opposite the first opening, wherein the first flap at least partially overlaps the second flap [FIG. 4].
e. Regarding claim 6, Repins in view of Pontes, Peeples, and Tatsuno teaches (references to Pontes) the pet apparatus of claim 1, wherein at least one of the one or more panels 10, 15 [a first flexible sheet 10 and a second flexible sheet 15 [0020]] includes a screen such that the inside of the pocket is visible [a portion of first sheet 10 is translucent or transparent, instead of opaque, so as to allow an animal to see an image of an object, or the object itself, in cavity 25 [0027]].
f. Regarding claim 12, Repins in view of Pontes, Peeples, and Tatsuno teaches (references to Peeples) the pet apparatus of claim 1 having apertures 48 [Openings 48 allow the mat to be secured to the platform 12, col. 3 line 13]. Repins in view of Pontes and Peeples does not specifically teach the plurality of apertures are substantially pill shaped. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Repins in view of Pontes, Peeples, and Tatsuno to include a plurality of apertures that are substantially pill shaped because doing so would have provided suitably shaped apertures to couple the panel with the housing and since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
g. Regarding claim 13, Repins in view of Pontes, Peeples, and Tatsuno teaches (references to Peeples) the pet apparatus of claim 1 having apertures 48 [Openings 48 allow the mat to be secured to the platform 12, col. 3 line 13]. Repins in view of Pontes and Peeples does not specifically teach the plurality of apertures have a middle section and two opposing end sections, wherein the middle section has a width smaller than widths of the two opposing end sections.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Repins in view of Pontes, Peeples, and Tatsuno to include a plurality of apertures with a middle section and two opposing end sections, wherein the middle section has a width smaller than widths of the two opposing end sections because doing so would have provided suitably shaped apertures to couple the panel with the housing and since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
h. Regarding claim 14, Repins in view of Pontes, Peeples, and Tatsuno teaches (references to Repins) the pet apparatus of claim 1 wherein the at least one row is a plurality of rows [supporting bed floor 1210 contains a pattern 1286 of through holes 1288. Each through hole 1288 extends through the supporting bed floor resting plain first side 1274 to and beyond the supporting bed floor resting plain second side 1376 [0061] FIG. 12].
i. Regarding claim 15, Repins in view of Pontes, Peeples, and Tatsuno teaches (references to Peeples) the pet apparatus of claim 1 wherein toggles 55 are arranged partially around the perimeter of the panels 54 [FIG. 2a].
j. Regarding claim 16, Repins in view of Pontes, Peeples, and Tatsuno teaches (references to Pontes) the pet apparatus of claim 1 wherein panel 54 is coupled with four toggles 55 [FIG. 2a].
k. Regarding claim 18, Repins in view of Pontes, Peeples, and Tatsuno teaches (references to Pontes) the pet apparatus of claim 1 wherein panels 10, 15 [a first flexible sheet 10 and a second flexible sheet 15 [0020]] are made of fabric [constructed of a flexible material such as a highly durable fabric [0008]].
	l. Regarding claim 19, Repins in view of Pontes, Peeples, and Tatsuno teaches (references to Peeples) the pet apparatus of claim 1 wherein housing B is made of plastic [pet bed B itself can be a rigid plastic, col. 3 line 64].

4. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Repins et al. (US Patent Publication 2018/0368355) in view of Pontes (US Patent Publication 2001/0047770), Peeples (US 6,237,531),  and Tatsuno (US Patent Publication 2008/0216234) as applied to claim 3 above, and further in view of Vesterholt (US Patent Publication 2016/0330935).
a. Regarding claim 4, Repins in view of Pontes, Peeples, and Tatsuno teaches (references to Pontes) the pet apparatus of claim 3, wherein the at least one pocket includes at least one of a single pocket and a double pocket. Repins in view of Pontes, Peeples, and Tatsuno does not specifically teach the single pocket includes a single flap forming a single opening. Vesterholt teaches single pocket 20 includes a single flap 22 forming a single opening [the pouch has a tab 22 for making it easy for the pet 1 to open the pouch via an access 21 into which the pet 1 may introduce its snout or a paw [0025]] for the purpose of providing a versatile pet activity toy that is highly stimulating to a pet with a pocket with a single flap forming a single opening for making it easy for the pet to open the pocket in order for the pet to gain access to a hidden treat/object in the pocket.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Repins in view of Pontes, Peeples, and Tatsuno to include the single pocket with a single flap forming a single opening as taught by Vesterholt because doing so would have provided a versatile pet activity toy that is highly stimulating to a pet with a pocket with a single flap forming a single opening for making it easy for the pet to open the pocket in order for the pet to gain access to a hidden treat/object in the pocket.

5. 	Claims 7-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Repins et al. (US Patent Publication 2018/0368355) in view of Pontes (US Patent Publication 2001/0047770), Peeples (US 6,237,531) and Tatsuno (US Patent Publication 2008/0216234) as applied to claim 1 above and further in view of Swihart et al. (US Patent Publication 2009/0178197).
a. Regarding claim 7, Repins in view of Pontes, Peeples, and Tatsuno teaches (references to Tatsuno) the pet apparatus of claim 1 having toggles 20. Repins in view of Pontes, Peeples, and Tatsuno does not specifically teach the toggles includes an extension and an arm, wherein the length of the arm is greater than the width of the arm. Swihart teaches toggle 206 includes an extension 208 and arm 210 [fastener 206 may include an elastic member 208 and a fastening head 210. Fastening head 210 may include a button, a toggle, or any other device suitable for securing fastener 206 to a complimentary fastening device [0018]] wherein the length of arm 210 is greater than the width of the arm [complimentary fastener 306 is an aperture through which fastener 206 passes, 0021]] for the purpose of providing at least one toggle suitable for securing to a complimentary fastening device such as an eyelet or the like thereby securing the complimentary fastener to a panel when the toggle engages the corresponding faster. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Repins in view of Pontes, Peeples, and Tatsuno to include toggles with an extension and an arm, wherein the length of the arm is greater than the width of the arm as taught by Swihart because doing so would have provided at least one toggle suitable for securing to a complimentary fastening device such as an eyelet or the like thereby securing the complimentary fastener to a panel when the toggle engages the corresponding fastener.
	b. Regarding claim 8, Repins in view of Pontes, Peeples, Tatsuno, and Swihart teaches (references to Swihart) the pet apparatus of claim 7 wherein arm 210 is substantially cylindrical [FIGS. 3A-3B], substantially pill shaped, or a rectangular prism.
c. Regarding claim 9, Repins in view of Pontes, Peeples, Tatsuno, and Swihart teaches (references to Peeples) the pet apparatus of claim 8 having apertures 48 [Openings 48 allow the mat to be secured to the platform 12, col. 3 line 13]. Repins in view of Pontes, Peeples, Tatsuno, and Swihart teaches (references to Swihart) the pet apparatus of claim 8, wherein the respective lengths of the apertures 306 are less than the length of the arm 210 [complimentary fastener 306 is an aperture through which fastener 206 passes, 0021]].
d. Regarding claim 10, Repins in view of Pontes, Peeples, Tatsuno, and Swihart teaches (references to Swihart) the pet apparatus of claim 9 having the length of apertures 306 and the length of arm 210. Repins in view of Pontes, Peeples, Tatsuno, and Swihart does not specifically teach the length of the apertures are 0.75 times the size of the length of the arm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Repins in view of Pontes, Peeples, Tatsuno, and Swihart to include  the length of the apertures are 0.75 times the size of the length of the arm because doing so would have provided apertures suitably sized for securing a complimentary toggle and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
e. Regarding claim 11, Repins in view of Pontes, Peeples, Tatsuno, and Swihart teaches (references to Swihart) the pet apparatus of claim 9 having the length of apertures 306 and the length of arm 210. Repins in view of Pontes, Peeples, and Swihart does not specifically teach the length of the apertures are 13.48 mm, and the length of the arm is 18.25 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Repins in view of Pontes, Peeples, Tatsuno, and Swihart teaches to include the length of the apertures are 13.48 mm, and the length of the arm is 18.25 mm because doing so would have provided apertures suitably sized for securing a complimentary toggle and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

6. 	Claims 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Repins et al. (US Patent Publication 2018/0368355) in view of Pontes (US Patent Publication 2001/0047770), Peeples (US 6,237,531) and Tatsuno (US Patent Publication 2008/0216234) as applied to claim 1 above, and further in view of Bereton (US Patent Publication 2004/0148700).
a. Regarding claim 20, Repins in view of Pontes, Peeples, and Tatsuno teaches (references to Peeples) the pet apparatus of claim 1 having housing B. Repins in view of Pontes, Peeples, and Tatsuno does not specifically teach the housing is made of fabric. Bereton teaches housing 10 [The first part 10 consists of a pair of superimposed frames 12 and 13 each formed from a flexible coilable material such as spring steel with a foldable cloth-like material wall 14 between them [0023]] is made of fabric [frames 13 are each contained within a fabric sleeve sewn to the respective opposed edges of the wall 14] for the purpose of providing an animal bed which may be quickly released and erected using the “pop-up” principle, yet readily folded and stowed when note required. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Repins in view of Pontes, Peeples, and Tatsuno to include a housing made of fabric as taught by Bereton because doing so would have provided an animal bed which may be quickly released and erected using the “pop-up” principle, yet readily folded and stowed when note required.  
b. Regarding claim 21, Repins in view of Pontes, Peeples, Tatsuno, and Bereton teaches (references to Bereton) the pet apparatus of claim 20 wherein housing 10 is foldable [The first part 10 consists of a pair of superimposed frames 12 and 13 each formed from a flexible coilable material such as spring steel with a foldable cloth-like material wall 14 between them [0023]].
c. Regarding claim 22, Repins in view of Pontes, Peeples, Tatsuno, and Bereton teaches (references to Bereton) the pet apparatus of claim 20 wherein housing 10 includes a collapsible ring 13 [The first part 10 consists of a pair of superimposed frames 12 and 13 each formed from a flexible coilable material such as spring steel with a foldable cloth-like material wall 14 between them [0023]]  wherein, when the housing is unfolded, the collapsible ring springs to an original shape [both first and second parts being individually foldable and collapsible, each into several overlying loops and, when so collapsed, being expandable by spreading said loops apart and allowing said frames to spring into said expanded configuration, claim 1d].

Response to Arguments
7.	Applicant’s arguments from the response filed on 08/22/2022, see pages 6-7, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Repins et al. (US Patent Publication 2018/0368355) and Tatsuno (US Patent Publication 2008/0216234).

Allowable Subject Matter
8.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fountain (US 5,274,863).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643